SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D/A (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13D-1(A) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13D-2(A) UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 10) Capital Product Partners L.P. (Name of Issuer) Common units, representing limited partner interests (Title of Class of Securities) Y11082107 CUSIP Number Petros Christodoulou Capital Maritime & Trading Corp. 3 Iassonos Street Piraeus, 18537, Greece Tel: +30 210 458-4950 with a copy to: Jay Clayton Sullivan & Cromwell LLP 125 Broad Street New York, NY 10004 Tel: (212) 558-4000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 23, 2015 (Date of Event Which Requires Filing of This Statement) CUSIP No. Y11082107
